Citation Nr: 1611423	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  15-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	Jose N. Zialcita


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served with the Philippine Guerilla Service from January 1945 to September 1945.  The Veteran died in April 2013, and the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In April 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

When this case was before the Board in August 2015, it was remanded for further development.  It is now before the Board for further appellate action.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2014) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In the August 2015 remand, the Board stipulated that an opinion was needed regarding whether the cause of the Veteran's death was etiologically related to his military service.  An opinion was obtained in August 2015.  The physician opined that it was less likely than not that the Veteran's cause of death (multi-organ failure secondary to hepatocellular carcinoma, decompensated liver disease and hepatorenal syndrome) was incurred in or due to his active duty service, to include peptic ulcer condition.  The rationale provided focused on the Veteran's cause of death and how his death was not caused by his bleeding peptic ulcer.  The physician did not discuss the Veteran's military service.  The second opinion provided by the physician focused on the relationship between the Veteran's peptic ulcer and the diseases that resulted in his death.  The physician concluded that it was at least as likely as not that the bleeding peptic ulcer aggravated the decompensated liver cirrhosis secondary to hepatocellular carcinoma secondary to hepatitis B infection which led to multiorgan failure and demise.  The physician did not provide a rationale as why the Veteran's disorders that caused his death were not incurred in or due to active duty service.  Even though the physician found that it was at least as likely as not that the Veteran's peptic ulcer aggravated the liver, the physician did not provide an opinion as to whether the peptic ulcer condition was incurred in or due to his active duty service.  The physician was also asked to consider the appellant's statements that the Veteran experienced peptic ulcers prior to his separation from the military, but the physician did not do so.  For these reasons, the Board finds that an addendum opinion is needed.  

The Veteran's 38 U.S.C.A. § 1318 could be affected by further action on the cause of death claim.  Therefore, this claim is inextricably intertwined, and further action on the claim is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the physician who provided the August 2015 examination, if available, for an addendum addressing whether the Veteran's cause of death was related to his military service.  The physician should be requested to review the claims file, all electronic records and his August 2015 examination report.  

Upon completion of that review, the examiner should provide the following opinions:

a. Is it at least as likely as not (a 50 percent or greater probability) that any of the disorders listed as the Veteran's cause of death (multi-organ failure secondary to hepatocellular carcinoma, decompensated liver diseases and hepatorenal syndrome) were incurred in or due to his active duty service?

b. Please provide an opinion as to whether the Veteran's peptic ulcer disorder at least as likely as not contributed substantially or materially to the Veteran's death, combine to cause death, or aided or lent assistance to produce death.  (The August 2015 opinion appears to suggest that the peptic ulcer disorder aggravated diseases that resulted in the Veteran)

c. If the physician finds that the Veteran's peptic ulcer disorder contributed substantially or materially to the Veteran's death, please provide an opinion as to whether the Veteran's peptic ulcer disorder was at least as likely as not incurred in or is due to his active duty service.

The physician's attention is directed to the appellant's statements that the Veteran's experienced peptic ulcers prior to his separation from the military and the Veteran's employer's statements that the Veteran reported that he had recurrent peptic ulcer problems that were acquired during his service as he did not have regularly sufficient food supplies during his military service.

The clinician should provide a complete rationale for any opinions provided.

If the August 2015 VA physician is not available, another competent professional may provide the opinion after reviewing the August 2015 report and the claims file.  

2.  Thereafter the issues on appeal must be readjudicated.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative must be provided with a Supplemental Statement of the Case (SSOC) which addressed all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


